Citation Nr: 1422874	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  10-23 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability.

2.  Entitlement to service connection for a left ear hearing loss disability.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Johnson, Counsel







INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973, which included service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of January 2010 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2011, the Veteran withdrew his request for hearing before the Board.  

In November 2012 the Board remanded the case for further development, which has not been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to an Agency of Original Jurisdiction (AOJ).


REMAND

On the claims for right ear and left ear hearing loss disabilities, further action to ensure compliance with the Board's remand directive in November 2012 is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

A VA examination was conducted in November 2012, but the examination is inadequate, because the examiner did not address the question posed in the Board's remand.  In the remand, the Board directed the examiner to provide an opinion as to whether the Veteran's current hearing loss disability in either ear was caused or aggravated by his service-connected tinnitus.  The examiner's opinion was that tinnitus was caused by hearing loss.  

Accordingly, the case is REMANDED for the following action:


1.  Afford the Veteran a VA audiology examination by a VA examiner, who has not previously evaluated the Veteran, to determine: 

In a review of the file, the VA examiner is asked to consider that on the entrance audiogram the ISO standards were used and the ASA standards were used on the separation audiogram, requiring conversion of the ASA results to the ISO standards.

The VA examiner is asked to determine:

a).  Whether the pre-existing right ear hearing loss was aggravated by service.  

The term "aggravation" means a permanent increase in hearing loss, that is, an irreversible worsening beyond the natural or excepted clinical course and character of the condition as contrasted to a temporary worsening of symptoms.

Aggravation is not shown where the disability underwent no increase in severity on the basis of all the evidence of record, pertaining to the manifestations of the disability prior to, during, and subsequent to service.

b).  Whether it is at least as likely as not (probability of 50 percent) that the current left ear hearing loss disability is related to noise exposure in service.





c).  Whether it is at least as likely as not (probability of 50 percent) that the current left hearing loss disability was caused by or aggravated by service-connected tinnitus.

2).  After the development has been completed, adjudicate the claim for a right ear hearing loss by aggravation and adjudicate the claim of service connection for a left ear hearing loss on a direct and secondary basis. 

If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



